                            1
                            2
                            3
                            4
                            5
                            6
                            7
                            8
                            9                        UNITED STATES DISTRICT COURT
                           10                      EASTERN DISTRICT OF CALIFORNIA
                           11
655 North Central Avenue

Glendale, CA 91203-1445




                           12   TAPATIO FOODS, LLC, a             Case No. 1:18-cv-1161 LJO-BAM
                                California Limited Liability
                           13   Company,                          PERMANENT INJUNCTION
                                                                  AGAINST DEFENDANTS BRANDON
Suite 2300




                           14               Plaintiff,            YEE AND TERP GALAXY.
                           15         vs.
                           16   RICHARD TORRES PULIDO;            Hon. Lawrence J. O’Neill
                                an individual; BRANDON YEE,
                           17   an individual; and TERP GALAXY,
                                a Company of Unknown Type,
                           18
                                            Defendants.
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28
                            1         Plaintiff Tapatio Foods, LLC (“Tapatio” or “Plaintiff”) and Defendants
                            2   Bandon Yee and Terp Galaxy (“Yee”) consent and agree to the terms and
                            3   conditions of this Permanent Injunction:
                            4   IT IS HEREBY ORDERED AND ADJUDGED AS FOLLOWS:
                            5         1.     Yee, and any company that he owns, either directly or indirectly,
                            6   including its parents, subsidies, affiliates, officers, agents, servants, employees,
                            7   attorneys, and those persons in active concert or participation with it, who receive
                            8   actual notice of this injunction by personal service or otherwise are permanently
                            9   enjoined and shall:
                           10         2.     Permanently cease using, making, selling, importing, offering for
                           11   sale, giving away, and/or distributing and refrain from adopting for any product
655 North Central Avenue

Glendale, CA 91203-1445




                           12   or service, or in any marketing material:
                           13         a. any trademarks containing the word TAPATIO;
Suite 2300




                           14         b. any trademarks containing the word SLUMPATIO;
                           15
                                      c. any trademarks containing the suffix “ATIO”;
                           16
                                      d. any trademarks featuring a red arching font;
                           17
                           18         e. any trademarks featuring a person located over a banner;

                           19         f. any trademarks confusingly similar to the TAPATIO Marks;
                           20         g. the SLUMPATIO Charro Mark as shown below;
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28
                            1
                            2
                            3
                            4
                            5
                            6
                            7
                            8
                            9
                                                                 SLUMPATIO Charro Mark
                           10
                           11          h. the SLUMPATIO Stylized Mark as shown below;
655 North Central Avenue

Glendale, CA 91203-1445




                           12
                           13
Suite 2300




                           14
                           15
                           16
                                                                SLUMPATIO Stylized Mark
                           17
                           18          i. any trademarks that bear an image of a Charro (meaning a traditional
                                          horseman from Mexico).
                           19
                           20          3.    Within ten days of entry of this injunction, Yee shall permanently
                           21   remove from any webpage, Twitter account, YouTube account, Facebook
                           22   account, Instagram account, and any other space on the internet and/or social
                           23   media account, anything that he has posted, or which another entity has posted on
                           24   his behalf, that violates any section of Paragraph 2. Yee shall also close any
                           25   webpage, Twitter account, YouTube account, Facebook account, Instagram
                           26   account, and any other space on the internet and/or social media account that
                           27   features a mark that violates any section of Paragraph 2 in either its username or
                           28   URL.
                            1         4.      As money damages alone are difficult to calculate, should Yee
                            2   violate any section of Paragraph 2, such violations will be deemed willful, and
                            3   Yee consents to the entry of judgment of specific performance.
                            4         5.      Yee shall provide reasonable assistance in removing content that
                            5   violates any section of Paragraph 2 that was posted by third parties.
                            6         6.      This Court shall retain jurisdiction of this matter for all purposes,
                            7   including for the purpose of enforcing the terms and provisions of this Permanent
                            8   Injunction.
                            9         7.      Tapatio and Yee agree to submit to the personal jurisdiction of this
                           10   Court in connection with this matter for all purposes, including for the purpose of
                           11   enforcing the terms and provisions of this Permanent Injunction.
655 North Central Avenue

Glendale, CA 91203-1445




                           12
                           13   IT IS SO ORDERED.
Suite 2300




                           14      Dated:     January 15, 2019                 /s/ Lawrence J. O’Neill _____
                           15                                          UNITED STATES CHIEF DISTRICT JUDGE

                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28
